Citation Nr: 1430123	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-27 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to rectal cancer.

2.  Entitlement to service connection for tinnitus, to include as secondary to rectal cancer.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1972, to include two tours in the Republic of Vietnam (Vietnam) during the Vietnam War era.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran then perfected timely appeals of these issues.

In April 2013, the Veteran was afforded his requested Board hearing before the undersigned at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.  

In December 2013, the Board remanded these issues, as well as the issue of entitlement to a total rating for compensation based on individual unemployability (TDIU), to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the TDIU issue was granted in a May 2014 rating decision.  The Veteran did not appeal the effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013). 

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  In January 2014, the Board remanded the claims for a VA addendum medical opinion and then a readjudication of the claims in a Supplemental Statement of the Case (SSOC).  The VA addendum medical opinion was conducted in February 2014, and was associated with the Veteran's Virtual VA paperless claims file.  The VA examiner, however, did not specifically address aggravation.  Also, a SSOC readjudicating the issues was never issued by the AOJ, and these issues were not addressed by the AOJ in the subsequent May 2014 rating decision.  Accordingly, the Board's remand directives have not been substantially complied with, and the Board must again remand the claims for the foregoing to be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file to the examiner who conducted the February 2014 VA audiological examination for an addendum medical opinion, as set forth below.  While the examiner found that it was not likely that the Veteran's chemotherapy treatment for his rectal cancer CAUSED his bilateral hearing loss and tinnitus, please also address the second portion of the Board's question: 

Is it at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were AGGRAVATED (permanently worsened beyond the natural progression) by his rectal cancer, to include his chemotherapy treatment for his rectal cancer?  If aggravation is found, the examiner should indicate (i) the baseline manifestations of the Veteran's bilateral hearing loss and tinnitus absent the effect of aggravation, and (ii) the increased manifestations that are proximately due to the rectal cancer, to include his chemotherapy treatment.  Please provide a rationale for the opinion provided. 

2.  Readjudicate the claims.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a SSOC and afford them a reasonable opportunity in which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

